Title: From Thomas Jefferson to the Senators and Representatives of Virginia, 11 April 1792
From: Jefferson, Thomas
To: Virginia Congressmen


          
            Apr. 11. 1792.
          
          It is alledged that in some of the Southern states, there does not exist a single instance of the recovery of a British debt in their courts, though so many years have expired since the establishment of peace between the two countries.
          Again it is said that ‘the few attempts to recover British debts in the county courts of Virginia have universally failed, and these are the courts wherein from the smallness of the sum, a considerable number of debts can only be recovered.’And again that ‘in the same state the county courts (which alone can take cognisance of debts of a limited amount) have uniformly rejected all suits instituted for the recovery of sums due to the subjects of the crown of Gr. Britain.’
          The Secretary of state asks the favor of such of the Senators and representatives of the state of Virginia as have knowlege of the matters above alledged, to furnish him with such information general or particular, as they can give with certainty.
        